Citation Nr: 0615807	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-34 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a spinal disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 
INTRODUCTION

The veteran had active service from August 1965 to August 
1969.             

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.    


FINDING OF FACT

The veteran's spinal disorder is not related to service.  


CONCLUSION OF LAW

A spinal disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a spinal 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.
 
I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA satisfied VCAA notification requirements in a letter from 
the RO dated in January 2002.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In this letter, the RO informed the 
veteran of the evidence needed to substantiate his claim, and 
requested from the veteran relevant evidence, or information 
regarding evidence pertaining to the appeal which the RO 
should obtain for the veteran (the Board also finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (veteran should be notified 
that he should submit any pertinent evidence in his 
possession).  In this letter, the RO advised the veteran of 
the respective duties of the VA and of the veteran in 
obtaining evidence needed to substantiate his claim.  And in 
this letter, the RO provided notification to the veteran 
before adjudicating his claim in December 2002.  See Mayfield 
v. Nicholson, No. 05-7157, 2006 U.S. App. LEXIS 8145 (Fed. 
Cir. April 5, 2006) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  

The Board notes that in the January 2002 letter, the RO did 
not provide the veteran with information regarding disability 
ratings and effective dates for the award of benefits.  See 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006).  Nevertheless, despite the inadequate notice provided 
to the veteran on these two matters, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Any questions as to the appropriate disability 
rating or effective date to be assigned here are rendered 
moot because the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection.  As such, increased ratings and effective dates 
of awards are not before VA on this issue.  

In sum, the Board finds that VA satisfied VCAA notification 
requirements in the January 2002 letter from the RO, despite 
the omission of certain information regarding increased 
ratings and effective dates.  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating such a 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A (West 2002). 

In this matter, the RO obtained private, social security, VA, 
and service medical records relevant to this matter, and 
there does not appear to be any outstanding records that are 
relevant to this appeal.  But VA did not provide the veteran 
with a medical examination or opinion with regard to his 
spinal disorder claim.      

A VA medical examination and opinion is required only when a 
reasonable possibility exists that such assistance would aid 
in substantiating a claim.  Here, no reasonable possibility 
exists that medical examination or opinion would assist the 
veteran in substantiating his claim.  Conducting a medical 
examination for purposes of rendering an opinion would serve 
no purpose in this case - first, the medical evidence of 
record already clearly establishes that the veteran has a 
current spinal disorder, so there is no need for a medical 
diagnosis; second, there is no factual predicate of a chronic 
inservice spinal disorder, or one manifesting to a 
compensable degree within one year following discharge, on 
which an examiner could base a nexus opinion connecting 
current disorder and past service that ended over 35 years 
ago.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  Given these facts, the Board finds that no reasonable 
possibility exists that medical examination and opinion would 
aid the veteran in substantiating his claim here.  See Duenas 
v. Principi, 18 Vet. App. 512 (2004).  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

II.  The Merits of the Claim to Service Connection

The veteran claims that while serving at sea with the U.S. 
Navy, he injured his back repairing a bilge pump.  In an 
October 2001 statement, he claimed that the injury caused him 
to spend 5 days in bed, and caused him "excruciating pain 
around my entire mid section, from stomach to back."  The 
veteran claims entitlement to service connection now for the 
spinal disorder he now has.  For the reasons set forth below, 
the Board disagrees with his claim  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2005).  Certain conditions, 
such as arthritis, will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

To establish service connection for a disability, a claimant 
must submit the following:  First, medical evidence of a 
current disability.  Second, medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease.  And third, medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In this matter, the evidence clearly establishes that the 
veteran has a current mid- to low-back disorder.  Private and 
VA medical evidence, dated from the early 1990s to the 
present, show the veteran with degenerative joint disease and 
degenerative disc disease of the mid to low spine.  As such, 
the first element of Pond is established here.  Pond, 12 Vet. 
App. at 346.  

The Board finds the second and third elements of Pond 
unestablished, however.  As to the second element of Pond, 
the record contains no medical evidence supporting the 
veteran's claim that he incurred his disorder during service.  
Service medical records are negative for any complaints, 
treatment or diagnoses related to the veteran's back.  The 
veteran's separation report of medical examination is 
negative for any problems associated with the veteran's back.  
Of the volumes of private and VA medical records in the 
claims file dated from the early 1970s, the earliest medical 
evidence of a back disorder is dated in July 1984, almost 15 
years after service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) and Shaw v. Principi, 3 Vet. App. 365 
(1992) (the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service 
connection).  The veteran did not claim service connection 
for his spine disorder until October 2001, over 32 years 
following service.  And in an October 1991 hearing conducted 
by the Social Security Administration, the veteran stated 
that his back disorder symptomatology began manifesting in 
the late 1970s, and related to a car accident he experienced 
as a teenager, and a work-related injury in the late 1970s.  
In this hearing, the veteran does not mention military 
service.  

In sum, the record contains no medical evidence of an 
inservice incurrence of a back disorder during service, of 
the development of an arthritic disorder in the back within 
one year of discharge from service, or of a continuity of 
symptomatology indicative of a back problem in the first 
several years following service.  38 C.F.R. §§ 3.303(b), 
3.307, 3.309; Pond, 12 Vet. App. at 346.  

As to the third element of Pond, the Board finds the record 
lacking in medical evidence of a nexus between the veteran's 
current back disorder and an inservice disease or injury.  
Pond, 12 Vet. App. at 346.   

The Board has closely reviewed and considered each of the lay 
statements of record, each of which the Board finds 
persuasive.  The Board has particularly considered R.J.'s 
June 2002 statement.  In it, R.J. states that, as an 
inservice shipmate of the veteran, he witnessed the veteran 
"laid up in his bunk for three or four days because of an 
injury while working on the ship[.]"  In this statement, 
R.J. does not recall the nature of the veteran's injury, or 
the nature of the symptoms he experienced while on bed rest.  
Moreover, as with each of the lay witnesses of record, R.J. 
is a layperson without medical expertise or training.  
Therefore, his statement, and the other lay statements, are 
insufficient to prove the veteran's claims - to either an 
inservice injury or to post-service symptomatology of a back 
disorder.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (laypersons are 
not competent to render medical opinions as to etiology or 
diagnosis).  

As the preponderance of the evidence is against the veteran's 
service connection claim, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.  



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a spinal disorder is 
denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


